Citation Nr: 0916818	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to April 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which denied a 
claim for service connection for vertigo.  In October 2008, 
the Board remanded this issue for further development.  

In May 2006, a personal hearing was held before a Decision 
Review Officer at the Cleveland, Ohio RO.  A transcript of 
that proceeding has been associated with the claims folder.  
In a June 2007 statement, the Veteran requested a hearing at 
a local VA office before a member of the Board.  In March 
2008, the Veteran was sent a letter notifying him that he was 
scheduled to appear for a Board hearing in April 2008.  He 
did not report for this hearing and has provided no 
explanation for his failure to report.  His hearing request, 
therefore, was deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2008).

The Board notes that the September 2005 statement of the case 
(SOC) also included the issue of entitlement to an increased 
rating for service-connected migraines.  The Veteran properly 
appealed this issue in his February 2006 VA Form 9 Appeal.  
However, he later indicated in a June 2007 statement that he 
wished to withdraw his appeal of this issue.  As such, this 
issue is no longer on appeal before the Board. 

The Board also notes that the Veteran claimed entitlement to 
vocational rehabilitation in a June 2007 statement.  This 
claim is referred back to the RO for appropriate 
adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

The Board notes that the Veteran is seeking entitlement to 
service connection for vertigo.  In October 2008, the Board 
requested that the RO schedule the Veteran for an appropriate 
examination to determine if the Veteran currently has vertigo 
and, if so, whether it is related to his military service.  

On November 19, 2008, a letter was sent to the Veteran 
notifying him that he was scheduled for a VA examination on 
December 4, 2008.  The Veteran failed to report for this 
examination.  On his March 2009 Statement of Accredited 
Representative in Appealed Case, the Veteran indicated that 
he did not receive the notification in ample time to attend 
the appointment.  Specifically, he stated that, due to the 
fact that the notice was sent on November 19, 2008, and the 
time between the notification letter and the scheduled VA 
examination contained a holiday, there is no way to verify 
that the Veteran received the notice in the appropriate 
amount of time to attend the scheduled appointment.  

As such, the Board will extend the Veteran one more 
opportunity to be scheduled for a VA examination.  However, 
the Veteran is cautioned  that "[t]he duty to assist is not 
always a one-way street.  If a [V]eteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  If the Veteran wishes to fully develop his 
claim, he has a corresponding duty to assist by submitting to 
the necessary examination, and cooperating with any testing 
or diagnostic studies deemed necessary by the examiner.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination with a neurologist to 
determine if the Veteran currently has 
vertigo, and if so, whether it is related 
to his military service.  Any tests 
deemed necessary should be conducted, and 
all clinical findings should be reported 
in detail.  The complete claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination, and the examiner must note 
that the claims folder has been reviewed.  
If the examiner finds that the Veteran 
currently has vertigo, he/she should 
indicate whether it is at least as likely 
as not that the disability has been a 
chronic or continuous problem since 
service, or is otherwise related to 
service.  The examiner should also 
discuss the relationship, if any, between 
the vertigo and the Veteran's service- 
connected migraine headaches.  Any and 
all opinions must be accompanied by a 
complete rationale.

The examiner is also advised that the 
term "at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  "More likely" and "as likely" 
support the contended causal 
relationship; "less likely" weighs 
against the claim.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the January 2009 
supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the Veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




